                                                   1
                                                       A PROFESSIONAL CORPORATION
                                                   2   John R. Whitefleet, SBN213301
                                                       350 University Ave., Suite 200
                                                   3
                                                       Sacramento, California 95825
                                                       TEL: 916.929.1481
                                                   4
                                                       FAX: 916.927.3706
                                                   5
                                                       Attorneys for Defendants, COUNTY OF STANISLAUS, STANISLAUS COUNTY SHERIFF’S
                                                   6   DEPARTMENT and ADAM CHRISTIANSON
                                                   7
                                                                                        UNITED STATES DISTRICT COURT
                                                   8
                                                   9                                    EASTERN DISTRICT OF CALIFORNIA

                                                  10
                                                  11   ESTATE OF ALEJANDRO SANCHEZ,                      CASE NO. 1:18-CV-00977-DAD-BAM
                                                  12   BERTHA     SANCHEZ,      IRENE
                                                       MAMOURIEH, CRISTINA GIRARDI, and                  JOINT STIPULATION TO EXTEND
                 350 University Ave., Suite 200




                                                  13   MARINA SANCHEZ,                                   TIME FOR DEFENDANTS TO FILE
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706




                                                                                                         RESPONSIVE PLEADING TO
                      TEL: 916.929.1481




                                                  14                     Plaintiffs,                     PLAINTIFFS’ AMENDED COMPLAINT;
                                                  15                                                     ORDER
                                                       v.
                                                  16
                                                       COUNTY           OF     STANISLAUS,
                                                  17   STANISLAUS       COUNTY   SHERIFF’S
                                                  18   DEPARTMENT, ADAM CHRISTIANSON,
                                                       and DOE 1 to 50,
                                                  19
                                                                   Defendants.                           FAC Filed 05/09/19
                                                  20   ___________________________________/              Complaint Filed: 07/20/18
                                                  21
                                                  22
                                                  23           IT IS HEREBY STIPULATED and agreed by and between Plaintiffs ESTATE OF
                                                  24   ALEJANDRO SANCHEZ, BERTHA SANCHEZ, IRENE MAMOURIEH, CRISTINA GIRARDI,
                                                  25   and MARINA SANCHEZ and Defendants COUNTY OF STANISLAUS, STANISLAUS
                                                  26   COUNTY SHERIFF’S DEPARTMENT and ADAM CHRISTIANSON, that                         the   time    for
                                                  27   Defendants to respond to the Amended Complaint shall be extended to June 7, 2019.
                                                  28           The parties are in the process of determining the procedure for service of summons on the

                                                       {02019508.DOCX}                              1
                                                            JOINT STIPULATION TO EXTEND TIME FOR DEFENDANTS TO FILE RESPONSIVE PLEADING TO
                                                                                 PLAINTIFFS’ AMENDED COMPLAINT; ORDER
                                                   1   newly added Defendants. An extension is necessary in an effort to avoid the duplicity of multiple
                                                   2   responses to the Amended Complaint.
                                                   3
                                                   4                                               Respectfully submitted,
                                                   5   Dated: May 24, 2019                         PORTER SCOTT
                                                                                                   A PROFESSIONAL CORPORATION
                                                   6
                                                   7
                                                                                                   By /s/ John R. Whitefleet
                                                   8                                                       John R. Whitefleet
                                                                                                           Attorneys for Defendants
                                                   9
                                                  10   Dated: May 24, 2019                         LAW OFFICES OF MARK E. MERIN

                                                  11
                                                                                                   By /s/ Paul H. Masuhara (Authorized on 5/23/19)
                                                  12
                                                                                                           Mark E. Merin
                 350 University Ave., Suite 200




                                                  13                                                       Paul H. Masuhara
                    Sacramento, CA 95825
PORTER | SCOTT




                                                                                                           Attorneys for Plaintiffs
                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15
                                                  16
                                                  17
                                                  18
                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28

                                                       {02019508.DOCX}                            2
                                                          JOINT STIPULATION TO EXTEND TIME FOR DEFENDANTS TO FILE RESPONSIVE PLEADING TO
                                                                               PLAINTIFFS’ AMENDED COMPLAINT; ORDER
                                                   1                                                ORDER
                                                   2           Pursuant to the stipulation of the parties filed on May 23, 2019, and good cause appearing,
                                                   3   IT IS HEREBY ORDERED that the deadline for Defendants to respond to Plaintiffs’ First
                                                   4   Amended Complaint is extended to June 7, 2019.
                                                   5
                                                   6   IT IS SO ORDERED.

                                                   7
                                                           Dated:        May 24, 2019                           /s/ Barbara   A. McAuliffe           _
                                                   8                                                     UNITED STATES MAGISTRATE JUDGE
                                                   9
                                                  10
                                                  11
                                                  12
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15
                                                  16
                                                  17
                                                  18
                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28

                                                       {02019508.DOCX}                            3
                                                          JOINT STIPULATION TO EXTEND TIME FOR DEFENDANTS TO FILE RESPONSIVE PLEADING TO
                                                                               PLAINTIFFS’ AMENDED COMPLAINT; ORDER
